DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending, of which claims 1, 10, and 18 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claim 1, applying step 1, the preamble of independent claims 1, 10 and 18, claim a method, a system, and a non-transitory computer-readable medium, as such these claim falls within the statutory categories of a process, machine, and manufacture respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are indicated by bolding. 
The claim recites:
1. A method comprising: 
receiving measurement data from multiple sensors positioned along a delivery line that delivers a liquid as a gas to one of a gas panel or a processing chamber; 
simulating, using a computer-generated model executed on a processing device, one or more process parameters associated with the delivery line and a plurality of heater jackets positioned around the delivery line (mental process - observation, evaluation, judgment, opinion); 
comparing, by the processing device, the measurement data with values of the one or more process parameters (mental process - observation, evaluation, judgment, opinion); and 
determining, by the processing device, based on at least a threshold deviation between the measurement data and the values of the one or more process parameters, that a fault exists that is associated with maintaining temperature within the delivery line consistent with a gaseous state of the liquid (mental process - observation, evaluation, judgment, opinion).
The limitation of "simulating, using a computer-generated model executed on a processing device, one or more process parameters associated with the delivery line and a plurality of heater jackets positioned around the delivery line" is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some "process parameter" association with the delivery line and "simulating" analysis on the data. The limitation of "comparing, by the processing device, the measurement data with values of the one or more process parameters" is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally compare two values. The limitation of "determining, by the processing device, based on at least a threshold deviation between the measurement data and the values of the one or more process parameters, that a fault exists that is associated with maintaining temperature within the delivery line consistent with a gaseous state of the liquid" is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally judge or evaluate whether the deviation between the measured and expected parameters indicate a potential fault.
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because there are no additional claim limitations outside the abstract idea only and receiving the sensor data relating to the delivery line and its gaseous contents, which at most is a (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)). The claim, as a whole, is linked to analysis of measurements and parameters for fault detection, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into a physical process of actually affecting or implementing the calculations related to the delivery line. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Alternatively, “receiving measurement data from multiple sensors” is at most well understood, routine, and conventional data collection, MPEP 2106.05(g) provides Berkheimer support that mere general data gathering and output are well understood, routine, and conventional.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under35 U.S.C. 101. Independent claims 10 and 18 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more. The same conclusion is reached for the dependent claims, see below for detail.
Claim 2 recites “in response to determining the fault exists, triggering a corrective action.” Some unspecified form of control (i.e., triggering) is considered to be field of use limitation - see MPEP 2106.0S(h) Parker vs. Flook and insignificant Mere instructions to apply an exception - see MPEP 2106.0S(f)(2) computers or machinery merely as a tool to perform an existing process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites wherein the one or more process parameters is at least one of temperature, pressure, concentration of the gas, or power output of the plurality of heater jackets, wherein the method further comprises training a machine learning model using, as inputs, a training dataset measured by the multiple sensors and associated with the one or more process parameters to provide the computer-generated model. This is merely defining the type of data to place it in a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). It is also deemed insufficient to transform the judicial exception to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d).) As evidence see, LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population.”
Claims 5, 12 and 20 recite “wherein the computer-generated model comprises at least one of fluid dynamics equations, heat transfer equations, or thermal contact resistance equations associated with the delivery line” This is merely defining the type of data to place it in a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claims 6 and 15 recite wherein the delivery line comprises a plurality of sections, including elbows and zones (a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h)), and wherein comparing comprises comparing the measurement data for a section of the plurality of sections to a specific value of the one or more process parameters corresponding to the section (mental process - observation, evaluation, judgment, opinion).
Claim 7 recites wherein the method further comprises: performing reinforcement learning, based on the values of the one or more process parameters, to update the computer-generated model while processing within the processing chamber; and one of removing or taking offline one or more of the multiple sensors. As this is claimed at a high level of generality this amounts to a Mental Process: making judgement and evaluations of unique models (e.g. a set of models estimating temperature and pressure profiles during a mentoring period based on measured data to form a selected set of models as trained and updating them periodically to provide reinforcement to yield validated models based on respective dataset observations.
Claims 8 and 16. The method of claim 1, further comprising: determining a deviation pattern of the at least a threshold deviation between the measurement data and the values of the one or more process parameters; and determining a specific fault corresponding to the deviation pattern for the one or more process parameters. This is a further recitation of abstract ideas that are mental process - observation, evaluation, judgment, opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally judge or evaluate whether the deviation between the measured and expected parameters meets a threshold to indicate a potential fault.
Claims 9 and 17 The method of claim 8, wherein the specific fault comprises at least one of: leakage of ambient air, past the plurality of heater jackets, into direct contact with the delivery line; lack of sensitivity to change in flow rate of the gas; partial pressure of the gas predicted by the computer-generated model lower than a saturation pressure of the liquid; an input power to one or more of the plurality of heater jackets outside of a predetermined range that maintains a target temperature in the delivery line; or unexpected fluctuations in a sensor signal from one of the multiple sensors. This is merely defining the type of data to place it in a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claims 11 and 19 recite wherein the processing device is further to calibrate the computer-generated model using baseline measurement data of the plurality of sensors to ensure the computer-generated model predicts the fault within a threshold level of accuracy. These additional elements performing a generic computer function of performing repetitive calculations, and controlling steps amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept.
Claim 12 recites wherein the computer-generated model comprises at least one of fluid dynamics equations, heat transfer equations, or thermal contact resistance equations associated with the processing subsystem and statistical-based analysis of measurement data received from the plurality of sensors. This is a recitation of the types of mathematical algorithms to be used in a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).

Claim 13 recites the processing subsystem, which comprises: a delivery line, of a set of delivery lines, to carry the liquid as the gas; a gas panel coupled to the set of delivery lines, the gas panel to feed the gas into the processing chamber through the delivery line; a plurality of heater jackets positioned around the delivery line to maintain the temperature and pressure of the delivery line such as to maintain the liquid in the gaseous state; and the processing chamber. This is merely defining the type of data to place it in a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claim 14 recites wherein the plurality of sensors comprise one or more of a thermocouple, a pressure sensor, an optical sensor, a concentration sensor, a gas flow sensor, or a heater jacket power output sensor, and the processing device is further to train a machine learning model using, as inputs, a training dataset measured by the plurality of sensors and associated with the one or more process parameters to provide the computer-generated model. This is merely defining the type of data to place it in a field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claim 21 recites the one or more process parameters is at least one of temperature, pressure, concentration of the gas, or power output of the plurality of heater jackets, wherein the plurality of operations further comprise training a machine learning model using, as inputs, a training dataset measured by the multiple sensors and associated with the one or more process parameters to provide the computer-generated model. As this is claimed at a high level of generality this amounts to a Mental Process: making judgement and evaluations of unique models (e.g. a set of models estimating temperature and pressure profiles during a mentoring period based on measured data to form a selected set of models as trained and updating them periodically to provide reinforcement to yield validated models based on respective dataset observations. Alternatively, it is also deemed insufficient to transform the judicial exception to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d).) As evidence see, LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population.”
The above claims are not patent eligible.

Claim 3 is found to integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al., US 2007/0239375 in view of Asai et al., US 10,860,005.
1. Kaushal discloses A method comprising: receiving measurement data from multiple sensors positioned along a delivery line that delivers a liquid as a gas to one of a gas panel or a processing chamber (Kaushal, [0010] “The present invention provides a method and apparatus for indicating degraded performance of the reactant flow rates in low-pressure processes. The invention provides a method of monitoring a processing system that includes performing a process on one or more wafers in a processing chamber having a reduced pressure; and monitoring the process using a process model”; [0067] “A plurality of outer temperature sensors (thermocouples/temperature meters) 261-265 is disposed on the outside of the outer tube 202b”; [0068] “The controller 290 receives output signals of the inner temperature sensors 251-255 and outer temperature sensors 261-265 to output control signals to the electric power controllers 236-240, the pressure adjuster 228 and the flow rate adjusters 244-246.”; [0180] “A processing system can obtain data and can use the data to determine the operational conditions that are required before, during, and/or after a process is performed.”; [0181] “data can comprise correction data, error data, measurement data, or prediction data, or a combination of two or more thereof.”); 
simulating, using a computer-generated model executed on a processing device, one or more process parameters associated with the delivery line (Kaushal, Fig. 11 1120 monitor process using a model and/or BIST rule; [0010] “The invention provides a method of monitoring a processing system that includes performing a process on one or more wafers in a processing chamber having a reduced pressure; and monitoring the process using a process model”; [0077] “The real-time dynamic pressure model can be executed to generate a predicted dynamic pressure response for the processing chamber during the process. In addition, a measured dynamic pressure response can be created for the processing chamber during the process, and a dynamic estimation error can be determined using a difference between the predicted dynamic response and the measured dynamic response.” The models of the dynamic process relate, or are associated, to all the various parameters including the temperature and/or pressure for the gas feed pipes.); 
comparing, by the processing device, the measurement data with values of the one or more process parameters (Kaushal, Fig. 11 1125 1130 a comparison that the monitored process is within limits; [0077] “The real-time dynamic pressure model can be executed to generate a predicted dynamic pressure response for the processing chamber during the process. In addition, a measured dynamic pressure response can be created for the processing chamber during the process, and a dynamic estimation error can be determined using a difference between the predicted dynamic response and the measured dynamic response. Furthermore, the dynamic estimation error can be compared to operational limits established for one or more BIST rules in a BIST table.” The difference for an error estimation is based on comparing the measurement data and predicted values.); and 
determining, by the processing device, based on at least a threshold deviation between the measurement data and the values of the one or more process parameters, that a fault exists that is associated with maintaining temperature (Kaushal, [0068] “The controller 290 can be used to control treatment parameters, such as a temperature of a treatment atmosphere, a gas flow rate, and pressure in the processing chamber 202.”l [0077] “a dynamic estimation error can be determined using a difference between the predicted dynamic response and the measured dynamic response. Furthermore, the dynamic estimation error can be compared to operational limits established for one or more BIST rules in a BIST table. The process can be stopped when the dynamic estimation error is not within operational limits established for at least one of the BIST rules in a BIST table, and the process can continue when the dynamic estimation error is within operational limits established for at least one of the BIST rules in a BIST table.”; [0092] “Dynamic models provide the response of the system "as designed," and can be used for detecting error conditions.”; [0093] “A warning and/or fault can be created if this error is greater than pre-set operational limits.”).
Kaushal does not explicitly disclose monitoring and controlling a plurality of heater jackets positioned around the delivery line and maintaining the temperature within the delivery line consistent with a gaseous state of the liquid.
Asai teaches a plurality of heater jackets positioned around the delivery line (Asai, column 4 lines 5-7 “The gas pipe heater 22 (hereinafter also referred to as "first exhaust pipe heater") may include a jacket heater.”; column 4 lines 20-28 “A exhaust pipe heater (third heating unit) 20 (also referred to as a second pipe heater) for heating the exhaust pipe 231 is provided around the exhaust pipe 231 connecting the reaction tube 203 to a vacuum pump 246. The exhaust pipe heater 20 may include 25 a jacket heater. Hereinafter, the exhaust pipe heater 20 and the gas pipe heater 22 are collectively referred to as a pipe heater 310. Similarly, the gas pipes 10, 11, 40 and 231 are collectively referred to simply as "gas pipes".”) and maintaining the temperature within the delivery line consistent with a gaseous state of the liquid (Asai, column 12 lines 10-14 “The controller 321 controls the electrical power applied to the pipe heater 310 based on the temperature measured by the temperature detecting unit 550 to maintain the temperature of the exhaust pipe 231 and the gas pipe 10 at a desired temperature.”; column 13 liens 15-54 describing the potential faults due to temperature error causing degradation because of liquefication of the gas flowing through the gas pipe.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kaushal (directed to monitoring and controlling a semiconductor processing system) and Asai (directed to detecting faults and errors in a substrate processing apparatus) and arrived at a dynamic model and monitoring system for semiconductor processing including the gas supply pipe heater jackets. One of ordinary skill in the art would have been motivated to make such a combination because more accurate and detailed data management is important for accuracy and preventing problems in the semiconductor process as taught in Asai (column 1 lines 38-45).

2. Modified Kaushal teaches the method of claim 1, further comprising, in response to determining the fault exists, triggering a corrective action (Kaushal, [0028] “The process can then be continued, paused or stopped depending on whether the dynamic estimation error is within the operational limits and/or within the warning limits in the BIST table.”).

3. Modified Kaushal teaches the method of claim 1, further comprising, in response to the determining the fault: halting processing within the processing chamber (Kaushal, [0028] “The process can then be continued, paused or stopped depending on whether the dynamic estimation error is within the operational limits and/or within the warning limits in the BIST table.”); alerting an operator of the fault via an input/output device coupled to the processing device (Kaushal, [0059] “the processing system 100 can comprise a graphic user interface (GUI) component (not shown) and/or a database component (not shown). In alternate embodiments, the GUI component and/or the database component are not required. The user interfaces for the system can be web-enabled, and can provide system status and alarm status displays.”); and waiting for input, via the input/output device from the operator, that indicates to proceed before continuing with the processing (Kaushal, [0058] “Stored on any one or on a combination of computer readable media, the present invention includes software for controlling the processing system 100, for driving a device or devices for implementing the invention, and for enabling the processing system 100 to interact with a human user and/or another system, such as a factory system.”; [0059] “For example, a GUI component (not shown) can provide easy-to- use interfaces that enable users to: view status; create and edit SPC charts; view alarm data; configure data collection applications; configure data analysis applications; examine historical data; review current data; generate e-mail warnings; run multivariate models; view diagnostics screens; and view/create/edit 81ST tables in order to more efficiently troubleshoot, diagnose, and report problems with the processing system 100.” It is considered obvious to one of ordinary skill in the art to wait for input from the user as needed as part of the normal troubleshooting, error diagnosis process.).

5. Modified Kaushal teaches the method of claim 1, wherein the computer-generated model comprises at least one of fluid dynamics equations, heat transfer equations, or thermal contact resistance equations associated with the delivery line (Kaushal, [0150] “dynamic models 904 can be created using first principles models based on heat transfer, gas flow, and reaction kinetics, or on-line models created with real-time data collected from a processing system, such as a thermal processing system and/or MLD system.”). 

6. Modified Kaushal teaches the method of claim 1, wherein the delivery line comprises a plurality of sections, including elbows and zones (Kaushal, Fig. 2 illustrating an exemplary semiconductor wafer processing system that includes various zones, areas, pipe configurations, etc.), and wherein comparing comprises comparing the measurement data for a section of the plurality of sections to a specific value of the one or more process parameters corresponding to the section (Kaushal, [0080] “FIG. 3 illustrates a simplified block diagram of a processing system in accordance with embodiments of the invention. In the illustrated embodiment, a processing system 300 is shown that comprises a system 310, a controller 320, a dynamic model 330, and a comparator 340. In addition, actuation variables (AV) are shown, and these are the variables that have a fixed setpoint (SP) in the recipe or are generated in real-time by the controller 320 based on a setpoint in the recipe. For example, heater power, mass flow rate, and exhaust valve angle.”).

7. Modified Kaushal teaches the method of claim 1, wherein the method further comprises: performing reinforcement learning, based on the values of the one or more process parameters, to update the computer-generated model while processing within the processing chamber ([0085] “These two states provide unique opportunities to perform operations for creating and/or modifying a BIST table. In the passive mode, during the processing state, one or more of the processes can "observe" the real-time system response, but cannot make changes to the processing conditions. For example, the system response can be observed, and processing conditions and error conditions can be determined. In addition, dynamic and/or static models can be executed, and the BIST rules, the operational conditions, operational limits, and tolerance values in a BIST table can be verified. In addition, new BIST rules, new operational conditions, new operational limits, and/or new tolerance values can be created and stored in a BIST table.”); and one of removing or taking offline one or more of the multiple sensors (Kaushal , [0084] “In an alternate embodiment, a maintenance state may also be used in which the system and/or one or more of the system components is off-line for a maintenance, calibration, and/or repair time.” Calibration of the model and processing system is a form of reinforcement learning, in that the model and system are improved and adjusted based on reducing inaccuracies and errors.).

8. Modified Kaushal teaches the method of claim 1, further comprising: determining a deviation pattern of the at least a threshold deviation between the measurement data and the values of the one or more process parameters (Kaushal, [0213[ “a first dynamic estimation error for the first process can be calculated using a difference between the predicted value for the second parameter in the second set of first process parameters and an expected value for the second parameter, and the expected value for the second parameter can be determined using a process recipe, an operational condition, or a BIST rule for the first process. For example, a dynamic estimation error may be calculated using the difference between a predicted gas flow rate and an expected gas flow rate. Alternatively, the dynamic estimation error may be calculated using a difference between a predicted value, a measured value, a calculated value, and/or a historical value for a process parameter.”); and determining a specific fault corresponding to the deviation pattern for the one or more process parameters (Kaushal , [0228] “In addition, the rate of change for a process parameter and/or a process drift value for the process can be monitored, and one or more BIST rules can be created and/or used when a process parameter and/or a process drift value for the process approaches an operational and/or warning limit. For example, special BIST rules may be established to monitor process drift, and these special BIST rules may be used to determine when a cleaning and/or maintenance procedure should be performed.”; [0229] “In 1145, a maintenance procedure can be performed. On or more BIST rules can be used to determine the type of maintenance that is required.”).

9. Modified Kaushal teaches the method of claim 8, wherein the specific fault comprises at least one of: leakage of ambient air, past the plurality of heater jackets, into direct contact with the delivery line; lack of sensitivity to change in flow rate of the gas; partial pressure of the gas predicted by the computer-generated model lower than a saturation pressure of the liquid; an input power to one or more of the plurality of heater jackets outside of a predetermined range that maintains a target temperature in the delivery line; or unexpected fluctuations in a sensor signal from one of the multiple sensors (Kaushal [0103 – 0107] describing parameters in the gas flow system including a leak rate; Asai, column 9 lines 5-15 “the device data indicated in the "DEVICE DATA" item, "MONITORED STEP" item indicating the step in which the device data indicated in "DEVICE DATA" item is collected "RULE" item indicating a rule for diagnosing temperature, electrical power, averages thereof and faults indicated in the "MONITORED STEP" item, the "DEVICE DATA" item and the "STATISTICAL DATA" item.”).

10. Kaushal discloses A system comprising: a memory (Kaushal, [0055] memory 194); and a processing device, operatively coupled to the memory (Kaushal, [0055] Memory 194 can be coupled to processor 192, and can be used for storing information and instructions to be executed by processor 192.”). Further, claim 10 contains limitations for a system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.  

11. Modified Kaushal teaches the system of claim 10, wherein the processing device is further to calibrate the computer-generated model using baseline measurement data of the plurality of sensors to ensure the computer-generated model predicts the fault within a threshold level of accuracy (Kaushal , [0084] “In an alternate embodiment, a maintenance state may also be used in which the system and/or one or more of the system components is off-line for a maintenance, calibration, and/or repair time.” Calibration of the model and processing system is a matter of routine optimization for one of skill in the art and the system is adjusted based on reducing inaccuracies and errors to a desired level.).

Claim 12 contains limitations for a system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above. Further, Asai teaches statistical-based analysis of measurement data received from the plurality of sensors (Asai, column 5 lines 10-17 “Actual measurement value data collected at predetermined time intervals during the execution of the recipe, for example, the data collected from the start to the finish of the recipe and statistical data obtained at each step in the recipe, may be referred to as process data. The device data may include the process data. In general, the statistical data includes values such as maximum value, minimum value and average value.

13. Modified Kaushal teaches the system of claim 10, further comprising the processing subsystem, which comprises: a delivery line, of a set of delivery lines, to carry the liquid as the gas (Kaushal, Fig. 2 241-243 [0157] “This system can include one or more N2 lines as well as the required process gas lines.”); a gas panel coupled to the set of delivery lines, the gas panel to feed the gas into the processing chamber through the delivery line (Kaushal, Fig. 2 202 [0061] describing the processing system and processing chamber). 
Kaushal does not explicitly disclose, but Asai teaches a plurality of heater jackets positioned around the delivery line to maintain the temperature and pressure of the delivery line such as to maintain the liquid in the gaseous state; and the processing chamber (Asai, column 4 lines 5-7 “The gas pipe heater 22 (hereinafter also referred to as "first exhaust pipe heater") may include a jacket heater.”; column 4 lines 20-28 “A exhaust pipe heater (third heating unit) 20 (also referred to as a second pipe heater) for heating the exhaust pipe 231 is provided around the exhaust pipe 231 connecting the reaction tube 203 to a vacuum pump 246. The exhaust pipe heater 20 may include 25 a jacket heater. Hereinafter, the exhaust pipe heater 20 and the gas pipe heater 22 are collectively referred to as a pipe heater 310. Similarly, the gas pipes 10, 11, 40 and 231 are collectively referred to simply as "gas pipes".”) and maintaining the temperature within the delivery line consistent with a gaseous state of the liquid (Asai, column 12 lines 10-14 “The controller 321 controls the electrical power applied to the pipe heater 310 based on the temperature measured by the temperature detecting unit 550 to maintain the temperature of the exhaust pipe 231 and the gas pipe 10 at a desired temperature.”; column 13 liens 15-54 describing the potential faults due to temperature error causing degradation because of liquefication of the gas flowing through the gas pipe.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kaushal (directed to monitoring and controlling a semiconductor processing system) and Asai (directed to detecting faults and errors in a substrate processing apparatus) and arrived at a dynamic model and monitoring system for semiconductor processing including the gas supply pipe heater jackets. One of ordinary skill in the art would have been motivated to make such a combination because more accurate and detailed data management is important for accuracy and preventing problems in the semiconductor process as taught in Asai (column 1 lines 38-45).

Claim 15 contains limitations for a system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations for a system which are similar to the limitations for the method described in claim 8, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations for a system which are similar to the limitations for the method described in claim 9, and is rejected for the same reasons as detailed above.

18. Kaushal discloses A non-transitory computer-readable medium storing instructions, which when executed by a processing device, perform a plurality of operations (Kaushal, [0057] “Memory devices can include at least one computer readable medium or memory for holding computer-executable instructions programmed according to the teachings of the invention and for containing data structures, tables, records, rules, or other data described herein. System controller 190 can use data from computer readable medium memory to generate and/or execute computer executable instructions. The processing system 100 can perform a portion or all of the methods of the invention in response to the system controller 190 executing one or more sequences of one or more computer-executable instructions contained in a memory.”) Further, claim 18 contains limitations for a system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.  

Claim 19 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method described in claim 11, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method described in claim 12, and is rejected for the same reasons as detailed above.

Claim(s) 4, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushal et al., US 2007/0239375 in view of Asai et al., US 10,860,005 and further in view of Nagel et al., US 2021/0088867.
4. Modified Kaushal teaches the method of claim 1, Kaushal does not explicitly disclose, but Asai teaches wherein the one or more process parameters is at least one of temperature, pressure, concentration of the gas, or power output of the plurality of heater jackets (Asai, Fig. 2 pressure sensor, thermocouple, heaters; column 5 lines 1-4 “the device data may include: data related to substrate processing such as the process temperature, process pressure and flow rate of the process gas when the substrate processing apparatus processes the substrate 200”; column 6 lines 17-29 “the CPU 321a may be configured to control various operations such as flow rate adjusting operations for various gases by the flow rate controllers (MFCs) 32, 33 and 41, opening/closing operations of the valves 34, 35, 36 and 39, an opening/closing operation of the APC valve 243, an operation of the APC valve 243 based on the pressure measured by a pressure sensor (not shown), an operation of the heater 207 based on the temperature measured by temperature sensors (not shown) provided in each zone of the process chamber 201, an operation of the pipe heater 310 based on the temperature measured by the temperature detection unit 550, an operation of the vacuum pump 246.”).
Kaushal does not explicitly disclose wherein the method further comprises training a machine learning model using, as inputs, a training dataset measured by the multiple sensors and associated with the one or more process parameters to provide the computer-generated model.
Nagel teaches wherein the method further comprises training a machine learning model using, as inputs, a training dataset measured by the multiple sensors and associated with the one or more process parameters to provide the computer-generated model (Nagel, Fig. 4 training data 410, Fig. 6D 664 train a machine learning model using training data with outputs indicating predictive data for use with corrective action based on the predictive data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kaushal (directed to monitoring and controlling a semiconductor processing system), Asai (directed to detecting faults and errors in a substrate processing apparatus), and Nagel (directed to machine learning based quality control of processes) and arrived at a dynamic model and monitoring system for semiconductor processing including the gas supply pipe heater jackets with a trained machine learning monitoring system to aid in the processing of streams of data to permit error detection and corrective actions. One of ordinary skill in the art would have been motivated to make such a combination because machine learning models are good at processing large quantities of data for monitoring or optimization of processes.

Claim 14 contains limitations for a system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 21 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kost, US 2010/0198556 teaches during fault detection of a production process, the influence of the data communication process for communicating measurement readings to the fault detection system may be taken into consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148